Citation Nr: 1310057	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  07-11 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active duty from November 1961 to October 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss and tinnitus, is warranted.

In the August 2010 VA examination report of record, the examiner specifically recommended that the Veteran be seen by an ear, nose, and throat (ENT) specialist and/or by a neurologist to determine whether he has any inner ear disease or other neurological disease.  The examiner who conducted the January 2011 and October 2012 VA examinations was neither an ENT specialist or neurologist.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  In light of the cumulative record discussed above, the Board will afford the Veteran an additional VA examination with an ENT specialist and/or neurologist in order to clarify the nature and etiology of his claimed vertigo on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss and tinnitus.  If, after making reasonable efforts to obtain this information the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination with an ENT specialist or a neurologist in order to clarify the nature and etiology of his claimed vertigo disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a thorough review of the evidence of record, and with consideration of the Veteran's lay assertions, the examiner must provide opinions as to the following inquiries:  

(a) Does the Veteran currently have a disorder manifested by dizziness and/or vertigo?  In addressing the issue of whether the Veteran currently has a disorder manifested by dizziness or vertigo, the examiner must discuss and distinguish EACH the previous VA and private medical opinions, and explain the findings reached in those instances in relation to his or her own findings. 

(b) If a current disorder is diagnosed, is the Veteran's current disorder related to his in-service symptoms, to include those noted on the service entrance examination? 

(c) If a current diagnosed disorder is related to the in-service symptoms, did the disorder increase in severity during service beyond that expected due to the natural progression of the disease?

(d) If a current disorder is diagnosed, was it caused or aggravated by any of the Veteran's service-connected disabilities, to include hearing loss and tinnitus? 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  If the examiner cites to medical literature in support of the opinions provided, please explain how the findings noted in the medical treatises apply to the Veteran's case and/or relate to the conclusions reached in the report.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim of entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss and tinnitus.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

6.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

